DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-4 in the Remarks, filed August 31, 2021, with respect to claims 1 and 3-14 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-15, 17-26, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious for “transmitting, to a TRP of the group of TRPs, information associated with measurements between the UE and the TRP by transmitting a reference signal on dedicated resources for each resource pool associated with the group of TRPs; receiving, from the TRP based at least in part on transmitting the information associated with measurements between the UE and the TRP, an indication of resources for a first coordinated cluster of the coordinated wireless system”, when the transmitting and receiving are considered within the specific combination of steps recited in the method of claim 1. The prior art of record fails to teach or make obvious for “receiving, from a core network node, a backhaul message that indicates resources for the first coordinated cluster, wherein transmitting the indication of resources comprises transmitting, to the UE, a downlink message via dedicated resources for the resource pool of the TRP”, when the receiving is considered within the specific combination of steps recited in the method of claim 15. The prior art of record fails to teach or make obvious for “determining that a set of channel statistics for each coordinated cluster of the set of coordinated clusters is below a threshold; and transmitting, to at least one TRP of the group of TRPs, a request to form an additional coordinated cluster based at least in part on the determination”, when the determining and transmitting considered within the specific combination of steps recited in the method of claim 21. The prior art of record fails to teach or make obvious for “transmitting, to a core network node, the request to form the additional coordinated cluster; receiving, from the core network node, an indication that the additional coordinated cluster has been formed based at least in part on the request; and transmitting, to the UE, the indication that the additional coordinated cluster has been formed”, when the transmitting and receiving are considered within the specific combination of steps recited in the method of claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467